Title: From William Moultrie to John Adams, 19 January 1793
From: Moultrie, William
To: Adams, John,United States Senate


				To the Honorable John Adams Esquire, President of the Senate of the United States in Congress Assembled,
					
					Charleston January 19th 1793
				
				The Memorial of the Officers in behalf of themselves and the Non–Commissioned Officers and Privates of the late Army of the United States now Residents in South Carolina,—ShewethYour Memorialists happy in seeing their Country possessed of Peace, and flourishing under a respectable Constitution, presume to come forward and to lay before your Honorable House, such of their Grievances as can only be remedied by your Authority—When Despotism aimed at Subjugating these (now) United States, Duty and Love to our Country, brought us into the Field as Soldiers,—We opposed the bold Invaders of our Natural Rights, We encountered and finally expelled our Enemies;—We experienced in the Arduous Struggle, Hunger, Sickness, Nakedness and Penury, We sought the general Welfare of our Country and were instrumental in obtaining it—Our Families for a great Portion of this time, were neglected, our private property ruined, Age and Infirmities encreased on us, We saw and felt, yet, patiently preserved;—At the close of the war, our Worthy Chief, who had noticed our Actions and Knew our Sufferings, assured us, that our Country would be gratefull, we should be rewarded!On this Occasion, We felt a double Pleasure, for we had done our duty, and were to receive our Reward; We had secured Peace and established Freedom in the Land, and we were, from the Assurances of Congress possessed with Pleasing Hope; of returning each to his own Home and be enabled by the Justice of that Congress to enjoy a Competency, These Hopes soon Vanished like a Dream;—Your Memorialists received Papers which carried no specific Worth, the form of Payment was indefinite, and became every day, from thence, apparently more distant, Faith was wanting and Goverment was not Possessed of Sufficient Energy, to support and establish it’s Credit, thus situated, Your Memorialists Pressed by want, destitute of Resources, many ruined, and of Course friendless, were obliged to Part with their hard Earnings at such Value as they could obtain,—Your Memorialists saw with Grief how fatal to their future Hopes, such an Act would be, Nevertheless, the Pressure of the Moment was too Great, they sunk under the weight, and were Compelled to Submit, this was not in Idea with your Memorialists when they Received what was termed a Compensation, if they, ignorant of the Power of Government in that day in it’s Resources, have been imposed on,—Now that Stability in Government is attained, Your Memorialists seek redress: for their Losses and Attendant Poverty, have not proceeded from dissipated morals, nor from any Culpability in themselves, it proceeded from the Necessities which followed them in Consequence of devoting their Whole time to the Service of their Country—Signed in behalf of the said Officers, Non-Commissioned Officers and Privates—
				
					Willm: MoultrieMajr General of the late Army of the United States and Chairman of the General Meeting
				
				
			